Citation Nr: 1120606	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case was certified to the Board by the RO in Newark, New Jersey.  

The Veteran was scheduled for a Board hearing in Washington, DC, in November 2007.  In October 2007, the representative submitted a statement indicating that the Veteran would not be able to attend.  The Veteran has not requested to reschedule the hearing and his request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2010).  

In November 2008, the Board remanded this case for additional development.  It has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD related to his military service in Vietnam.  In the February 2011 Informal Hearing Presentation, the representative argued that the reported stressors were verified and that service connection should be established.  In the alternative, a VA examination was requested.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

With regard to the validity of the averred stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  When the Veteran is found to have engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Service personnel records show that the Veteran served in Vietnam from January 1970 to March 1971.  He was assigned to the 73rd Aviation Company from January to February 1970, and the 74th Aviation Company from February 1970 to March 1971.  Military occupational specialty was listed as light wheeled vehicle mechanic.  The Veteran was awarded various decorations, including the Vietnam Service Medal.  He was not, however, awarded any medal or other decoration indicating combat participation.  

In his August 2005 claim, the Veteran reported that while in Vietnam he drove in convoys that were fired upon in ambushes.  In a statement received in August 2006, the Veteran reported that he was stationed at Phu Loi and Vung Tau as a light vehicle operator, that he participated in convoys, and that he was shot at.  He also stated that his convoys were hit with thrown objects when they went downtown to pick up rations and supplies.  

VA records show that the Veteran is being treated for PTSD.  In November 2006, he reported being mortared and that he rode shot gun on missions.  In April 2007, he reported that he did not witness combat but saw many dead bodies and heard rockets.  The building next to him was purportedly hit by a rocket.  He remembers fearing for his life.  Assessment was PTSD in partial remission.  

In June 2007, the Veteran submitted a stressor statement.  He reported that he arrived in Cam Ranh Bay in January 1970.  While on a trip to Long Thanh and Long Binh at the end of January, the bridge was mined immediately before them, and that the sounds and sights of the bridge being blown up will always stay in his mind.  He asserted that in May 1970, he was leaving the mess hall when three rockets exploded.  He fell from the impact and saw other soldiers hit and hurt.  He asserted that in June 1970, two rockets hit right outside of their camp, causing explosions and chaos.  He asserted that in January 1971, he was riding shotgun with "Captain B." to Cu Chi when they went through gun fire and had to return by chopper since the area was overrun.  

Pursuant to the November 2008 remand, the RO attempted to verify the stressors reported in the June 2007 statement.  In December 2008, a response was received from the Joint Services Records Research Center (JSRRC).  It was noted that the Veteran did not provide the specific location of the mess tent.  The Unit History submitted by the 210th Combat Aviation Battalion, i.e., the higher headquarters of the 74th Aviation Company, was reviewed for the calendar year 1970.  The history indicates that the 74th was based at Phu Loi, with platoons and section operating from Phu Loi, Lam Son, Duc Hoa, Xuan Loc and Cu Chi.  JSRRC was able to confirm that on June 18, 1970, Cu Chi received sniper fire.  There was no report of injuries or damages reported.  On May 26, 1970, Xuan Loc received nineteen 82-mm mortar rounds resulting in one killed and four wounded.  They were also able to confirm that a Captain B. was assigned to the 74th Aviation Company, but they could not document that the Veteran was exposed to gunfire.

The Board acknowledges that the RO did not specifically request the unit histories, lessons learned-operating reports, and morning reports for the 74th Aviation Company as directed in the previous remand.  The Board observes, however, that a specific date range was not noted and relevant sources were apparently considered by the JSRRC in formulating their response.  

On review, the JSRRC did not corroborate the specific stressors reported by the Veteran.  Notably, the regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Pursuant to regulation, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In his June 2007 statement, the Veteran stated that he spent most of his tour in Vietnam under "Red Alert", which signifies dangerous situations, and that "[his] entire tour in Vietnam was spent scared - with horrendous reactions to the loud constant bombings and rockets."

Significantly, it is unclear whether the Veteran currently has a confirmed diagnosis of PTSD related to his military service.  Considering the evidence of record, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, VBA Training Letter 10-05 (July 16, 2010), which addresses the relaxation of evidentiary standards for establishing in service stressors, indicates that if a DD Form 214 verifies service in a location that would involve "hostile military or terrorist activity" as evidenced by awards such as a Vietnam Service Medal, this evidence would be sufficient to schedule a veteran for psychiatric examination.  

VA records were last printed in December 2008.  Additional relevant VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Finally, VA mental health note dated in March 2007 indicates that the Veteran brought in a copy of the diary that he kept while he was in Vietnam.  He apparently made entries every day about what "life was like over there."  The diary may contain useful information regarding the circumstances of the Veteran's service and he should be invited to submit any portions in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant VA medical records for the period since December 2008.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should contact the Veteran and advise him that lay statements may be submitted in support of his claim.  Specifically, he should be invited to submit any portions of his diary from Vietnam which he believes would help to corroborate his claimed stressors.  

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA PTSD examination.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  
 
If the Veteran is diagnosed with PTSD, the examiner is requested to state whether his Vietnam service stressors, to include serving on convoys, and being "scared during his entire tour," are adequate to support the diagnosis of PTSD.  If so, is it at least as likely as not that the Veteran's current psychiatric symptoms are related to the claimed in-service stressors.  The examiner must note the following:
 
? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of PTSD is unknowable.  

The examiner is to append a copy of their Curriculum Vitae to the examination report.
 
4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for PTSD.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


